THREADGILL, Judge.
The appellant was convicted of trafficking in cocaine and conspiracy to traffic in cocaine, both carrying minimum mandatory sentences of fifteen years. Upon remand from a previous appeal, 538 So.2d 476, the trial court resentenced the appellant to two consecutive fifteen-year minimum mandatory terms. The recommended guidelines range was five and one-half to seven years’ imprisonment. The appellant argues that under Branam v. State, 554 So.2d 512 (Fla.1990), his sentences must be vacated and concurrent minimum mandatory sentences imposed. We agree and reverse.
In Branam, the supreme court held that in cases, such as this, where statutory minimums preclude sentencing within the guidelines recommendation, the court must impose either concurrent or consecutive sentences to come as close to the guidelines recommendation as possible.
We therefore reverse the sentences and remand to the trial court for the imposition of concurrent minimum mandatory sentences.
Reversed and remanded.
RYDER, A.C.J., and PARKER, J., concur.